Citation Nr: 1337161	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  05-22 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	James S. Blaszak, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from December 1949 to August 1961.

This matter came to the Board of Veterans' Appeals (Board) from a February 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a November 2007 decision, the Board denied entitlement to service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a July 2008 Joint Motion for Remand (Joint Motion #1), the parties moved the Court to issue an order vacating and remanding the Board's November 2007 decision.  The Court issued an Order in August 2008 granting the Joint Motion and returned the case to the Board.

In November 2008, this matter was remanded for action consistent with Joint Motion #1.  In a September 2009 decision, the Board denied entitlement to service connection for a psychiatric disability, to include PTSD.  The Veteran appealed the Board's decision to the Court.  Pursuant to a June 2010 Joint Motion (Joint Motion #2), the parties moved the Court to issue an order vacating and remanding the Board's September 2009 decision.  The Court issued an Order granting the Joint Motion and returned the case to the Board.  In November 2010, this matter was remanded for action consistent with Joint Motion #2.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the VA Winston-Salem RO.  VA will notify the Veteran if further action is required.


REMAND

VA sent several requests to the U.S. Army Quartermaster School in Ft. Lee, Virginia, to inquire whether they had any information or records regarding the Veteran's claimed parachuting incident.  See November 17, 2010 Board Remand; see July 2011 correspondence to U.S. Army Quartermaster School.  

In February 2012 correspondence from A.D. with the U.S. Army, it was explained that the Quartermaster School did not maintain such records.  It was recommended that VA contact a local historical society in Fayetteville which may be able to provide some information, such as old newspapers.  

The 82nd Airborne Division Museum is located in Fort Bragg, North Carolina.  The museum profiles the development of the airborne forces from 1940 to the present.  In order to comply with the duty to assist provisions (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) (2013)), the Board finds that the RO should contact the museum to determine whether they have any records, newspaper articles, or any other information pertaining to the claimed parachuting incident that occurred between January 1, 1953 and December 31, 1954.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the 82nd Airborne Museum, located in Fort Bragg, North Carolina, and request (a) daily journals or other operations reports from the Veteran's unit dated January 1953 to December 1954; (b) airdrop incident reports from the Veteran's unit dated January 1953 to December 1954, including any 1953 or 1954 equivalent of DD Form 1748-2 (Airdrop Malfunction Report); (c) a listing of all US Air Force units that flew parachute jump training flight from Pope Air Force Base from January 1953 to December 1954; (d) any associated airdrop incident reports; (e) any newspaper articles pertaining to any parachuting incidents or airdrops that occurred between January 1953 and December 1954.  

2.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his attorney a supplemental statement of the case.  

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


